Citation Nr: 0717906	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-21 343	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The veteran's PTSD has been manifested primarily by social 
isolation, anxiety, depression, sleep impairment, subjective 
short-term memory problems, difficulty with concentration, 
nightmares, and difficulties in establishing and maintaining 
effective work and social relationships, rather than an 
inability to do so.  These symptoms demonstrate no more than 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Under the general rating formula, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical; obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2006).


Factual Background and Analysis

Historically, in July 1988 service connection was established 
for PTSD, and an evaluation of 100 percent pursuant to 
38 C.F.R. § 4.29 was assigned, effective March, 9, 1987, 
followed by a 30 percent evaluation effective April 1, 1987.  
A second temporary total rating was assigned from September 
28, 1987 to December 31, 1987, followed by the continuation 
of the 30 percent rating.  The disability was the subject of 
subsequent adjudication, and the current 50 percent 
evaluation was assigned in June 2004.  

Relevant treatment records show the veteran was admitted to a 
VA hospital in April 2004 for alcohol detox.  While there he 
was also evaluated for an increase in PTSD symptoms which 
included frequent nightmares, anxiety attacks, and an 
inability to concentrate or sleep.  He stated that he had 
missed a lot of work that year because he felt unable to cope 
with his job.  He has been married three times, all ending in 
divorce, and has four children.  At the time he was living 
with one of his daughters.  The veteran was employed in an 
autobody repair shop but had not worked much in the last year 
because he was unable to focus.  His global assessment of 
functioning (GAF) score at admission was 50.  The veteran's 
symptoms improved during the course his hospitalization and 
was discharged 10 days later.

VA medical records dated from July to October 2004 show 
continued treatment for PTSD symptoms and the medications 
prescribed during visits to the VA mental health clinic.  
Noted symptomatology included depression, nightmares, 
flashbacks, sleeplessness, loss of appetite and decreased 
energy and concentration.  He denied homicidal/suicidal 
thoughts or hallucinations.  He was given a GAF score of 40.  
In mid October 2004, he was admitted to VA medical center and 
placed on a detox regimen.  Within a few days he had shown 
much improvement in his mental condition.  He was sleeping 
and eating well.  He was no longer having any nightmares or 
flashbacks or depression.  His GAF score at discharge was 70.  

In November 2004, the veteran's primary symptoms were trouble 
with anxiety and nightmares.  It was noted that his daughter 
lived with him and was good source of support.  On 
examination he was anxious with depressed mood.  His thought 
process was linear and his thought content was negative for 
suicidal/homicidal ideation.  There were no delusions or 
hallucinations.  By January 2005, the veteran continued to 
have anxiety but reported an improvement in depression 
symptoms and flashbacks.  He continued to have frequent and 
severe sleep disturbance.  However, a month later in February 
2005 he noted that his sleep had improved dramatically with 
medication.  Other symptomatology included lack of 
motivation, social isolation, and flat and depressed affect.  

In April 2005, the veteran reported a decrease in job 
performance due to difficulty with concentration.  On 
examination his grooming and hygiene were fair.  His speech 
was fluid and nonpressured.  Eye contact and psychomotor 
activity were both normal.  His mood and affect were neutral.  
His thought process was linear with intact associations and 
no suicidal/homicidal ideation.  Insight and judgment were 
fair.  The veteran was alert and oriented.  

During VA examination in September 2005, the veteran reported 
that he experienced PTSD symptoms daily and that they had 
been persistently aggravated since the Iraq war.  His primary 
complaints included irrational anxiety, panic attacks, severe 
depression, nightmares, mental confusion, social isolation, 
hypervigiliance, vivid daytime recollections of Vietnam, and 
an inability to achieve restorative sleep.  The veteran was 
still employed and had been able to keep his required 
certification as an auto mechanic, although this was 
increasingly difficult since he had failed his welding 
recertification test twice.  He reported that he lost about 
10 days of work during a period of hospitalization in 2004 
and later took off a total of one month to "recharge his 
emotional battery" only to still feel tired and emotionally 
depleted when he returned to work.  

He has been divorced three times and has four children that 
he is very close to.  He also is a social recluse and does 
not make friends at work.  Rather his socialization is 
limited entirely to interaction with his son, who he gets 
along well with.  He has no hobbies or pets but stays in the 
house alone, avoiding contact with others.  The veteran 
denied a history of violence since 1988 and has no history of 
suicide attempts.  

On examination the veteran was alert, cooperative and polite.  
He answered direct questions spontaneously without 
evasiveness or exaggeration.  He had difficulty concentrating 
and responded slowly due to difficulty making decisions as he 
tried to best understand questions and answer them accurately 
to the best of his knowledge.  He denied hallucinations or 
delusions.  The veteran made good eye contact and his 
behavior was appropriate.  There was no evidence of suicidal/ 
homicidal thoughts, plans, ideations or intent.  The veteran 
was able to maintain minimal personal hygiene and other 
activities of daily living.  He was correctly oriented to 
person, time, place and situation.  His long term memory was 
not impaired, but short term memory deficits were such that 
he could not set his medications out correctly and as a 
result his daughter-in-law did this for him.  The veteran was 
able to manage his daily expenses, but relied on his 
daughter-in-law to manage major expenses.  

He avoided any triggers that may exacerbate his PTSD 
symptoms.  His speech had normal rate and flow with no 
irrelevant, illogical or obscure speech patterns.  He 
experiences at least one severe panic attack daily and 
awakens from vivid nightmares several times a week.  He also 
experiences chronic depression (characterized by apathy, 
anhedonia, psychological inertia, existential despair, 
demoralization, disillusionment, a sense of futility and 
foreshortened future).  He also has persistent irrational 
apprehension that something terrible was about to happen and 
worries about his son and daughter-in-law for no apparent 
reason.  He avoids contact with others to prevent possible 
loss of impulse control.  The veteran falls asleep without 
difficulty but is awakened by nightmares and as a result does 
not achieve restorative sleep and is tired during the day.  
The veteran is hypervigiliant and checks the area frequently 
and keeps a loaded shotgun in the house for protection.  He 
has an exaggerated startle response if surprised and loud 
sounds trigger painful memories of Vietnam.  A GAF score of 
40 was given.  

During outpatient evaluation in March 2006, the veteran 
continued to complain of depression and anxiety.  He was 
casually dressed and grooming and hygiene were fair.  The 
veteran was alert with good eye contact.  His speech was 
fluid and psychomotor activity was also normal.  His mood was 
depressed and affect anxious.  His thought process was linear 
and there was no evidence of delusions, hallucinations or 
suicidal/homicidal thoughts.  Insight and judgment were fair.  

The veteran has also submitted a pair of lay statements 
describing his current job status.  He reported a good 
relationship with his boss, who has been patient and 
understanding of his need to be absent for medical 
appointments and anxiety attacks.  He also indicated that he 
would soon be relocating out of state with his son and 
daughter-in-law and as a result would be unemployed.  He 
noted that he would not be rehired at another location due to 
his anxiety attacks.  He explained that, in essence, he 
continued to be employed because of his current positive work 
relationship and felt fortunate to be working for an employer 
who understood his situation.  The veteran also submitted a 
statement from his VA physician indicating that his 
psychiatric symptoms adversely affect his job and that as the 
veteran was likely to lose his job soon it was unlikely that 
he would find another.  

By applying the veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD 
does not more nearly approximate the criteria for a 70 
percent rating than the currently assigned 50 percent rating.  
The evidence of record describes a fairly consistent pattern 
of symptomatology and manifestations including social 
isolation, anxiety, sleeplessness, and depression.  The 
veteran contends that his symptoms have increased beyond what 
the 50 percent evaluation contemplates, manifested by some 
difficulty with sustained concentration and adapting to 
stressful circumstances.  However, although the evidence 
shows short periods of when the veteran is doing better and 
doing worse, the evidence overall shows that the veteran 
functions satisfactorily.  

Despite restricted social/interpersonal relationships, the 
veteran has the ability to establish and maintain effective 
relationships, both in the context of obtaining medical care 
and in maintaining family relationships, as is demonstrated 
by his relationship with his children, particularly his son 
and daughter-in-law.  Moreover, he was noted to be 
cooperative and pleasant during VA examinations.  Thus, while 
his ability to maintain social contacts is diminished, it is 
not productive of the complete inability to establish or 
maintain effective relationships of a severity that is 
indicative of a 70 percent rating.  

There is also evidence that he has had some decrease in work 
efficiency during periods of significant stress due to 
continued struggles with anxiety and while his psychiatric 
condition required a significant leave of absence from his 
job, this does not appear to have been the case since 2004.  
Instead, the veteran has been able to maintain his work 
relationship sufficiently to remain stable in his job as an 
auto mechanic.  Although his constant anxiety is obviously a 
relevant consideration in evaluating the extent of 
psychiatric disability, it is only one factor and may not be 
given decisive effect in determining the outcome of the 
appeal without regard to the other relevant factors specified 
in the law and regulations. 

Other symptoms required for a higher 70 percent evaluation, 
are neither complained of nor observed by medical health care 
providers, including obsessional rituals, illogical, obscure, 
or irrelevant speech, or impaired impulse control.  The 
medical evidence also demonstrates that the veteran presented 
with appropriate affect or affect congruent with mood.  His 
thought processes were coherent and linear with no evidence 
of psychotic symptoms or cognitive deficits with good insight 
and judgment.  In general he was adequately groomed and able 
to take care of himself physically.  The evidence also does 
not show spatial disorientation - the substantial weight of 
the evidence shows that he was alert and oriented in all 
spheres.  The Board also feels compelled to emphasize the VA 
psychiatric entries of January and February 2005, which 
indicate an improvement in depression symptoms and sleep.  
Such findings, representing recent evidence as to the 
veteran's psychiatric condition, are not consistent with 
increased psychiatric symptomatology, nor are they consistent 
with the rating criteria required for the assignment of a 70 
percent evaluation.

Finally, the Board acknowledges that the veteran's GAF score 
has most recently been assessed as 40 which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents some 
impairment in reality testing or communication (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) with major impairment in work, school or family 
relations, judgment, thinking or mood (e.g., avoiding 
friends, neglects family and is unable to work).  While such 
a GAF score suggests a greater level of impairment than is 
contemplated by the current 50 percent rating, the veteran 
has manifested none of the symptoms typically considered 
indicative of that level of impairment, to include suicidal 
ideation, severe obssessional rituals, or frequent 
shoplifting.  Simply stated, when considered in light of the 
actual symptoms demonstrated, none of the assigned GAF scores 
provides a basis, alone, for assignment of any higher rating 
for the veteran's service-connected psychiatric disability.  

The weight of the evidence shows that PTSD is no more than 50 
percent disabling.  38 U.S.C.A. § 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in May 2004 and November 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


